—Order, Supreme Court, New York County (Lorraine Miller, J.), entered March 10, 2000, which, inter alia, denied plaintiffs motion to restore the instant case to the court’s calendar and his motion for the court’s recusal, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered February 7, 2001, which denied plaintiffs request for reduction of a 1998 oral directive to a writing, unanimously dismissed, without costs, as academic.
Denial of plaintiffs motion to restore the matter to the calendar was, in light of the particular circumstances of this case (see, 269 AD2d 319, lv denied in part and dismissed in part 95 NY2d 860), a provident exercise of discretion, since plaintiff made no showing of a good and meritorious cause of action (cf., Ronsco Constr. Co. v 30 E. 85th St. Co., 219 AD2d 281) or of a reasonable excuse for his delay. His allegations of bias, which were in large part rejected sub silentio on his prior appeal, are without merit (see, David K. v Iris K., 276 AD2d 421, 422). The orally imposed deadline for filing a note of issue, which the motion court declined to reduce to a written order, was rendered academic by a later order by the motion court extending that deadline. We have considered plaintiffs remaining arguments and find them unavailing. Concur — Rosenberger, J. P., Andrias, Rubin, Buckley and Marlow, JJ.